DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fuel cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner thinks that claim 10 line 1 was suppose to be “a fuel cell comprising:” thus, this is how the claim is being examined. However, it could also be that claim 10 line 3 was supposed to be “the electrochemical reaction cell.” However, the examiner is interpreting the claim as a fuel cell as the claim specifically states a fuel cell. 
Claims 11-20 are rejected as depending on claim 10 and the 112 rejection above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Song (US 2018/0342756).
As to claim 1, Song discloses a membrane electrode assembly (MEA) (figure 1B, [0098], the MEA is the cathode #2, the anode #4 and the separator #3) comprising: an anode electrode (figure 1B #4, [0098]); a cathode electrode (figure 1B #2, [0098]); and a membrane positioned between the anode electrode and the cathode electrode and configured to form an interface there between (figure 1B #3, [0098]), wherein the anode electrode and the cathode electrode each have a corrugated shape (figure 1B #2 and #4, [0098]). 
As to claim 2, Song discloses wherein, the corrugated shape comprises alternating peaks and valleys, wherein the anode electrode, membrane, and the cathode electrode are configured to engage with each other in a mating relationship in which peaks and valleys of the anode electrode match with corresponding peaks and valleys of the cathode electrode (figure 1B #2 for the cathode, #4 for the anode, #3 for the separator, [0098]). 
As to claim 4, Song discloses wherein, the anode electrode, the membrane, and the cathode electrode are configured to be received within a recess formed in an inner surface of a housing ([0037], figure 1A #1, the housing is the pouch and the MEA is within the pouch). 
As to claim 6, Song discloses wherein, the membrane comprises electro-spun nanofibers (figure 2, [0051], [0057]-[0060] and [0049]). 
As to claim 9, Song discloses wherein, the anode electrode and the cathode electrode each comprises a corresponding a current collector configured for providing electrical current to an electrical load ([0068], [0077], [0081], [0089] and [0100]).  
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sasahara (US 2002/0012825).
As to claim 1, Sasahara discloses a membrane electrode assembly (MEA) (figure 2, the MEA is the anode #34, the electrolyte sheet #32 and the cathode #36, [0037]) comprising: an anode electrode (figure 2 #34, [0037]); a cathode electrode (figure 2 #36, [0037]); and a membrane positioned between the anode electrode and the cathode electrode and configured to form an interface there between (figure 2 #32, [0037]), wherein the anode electrode and the cathode electrode each have a corrugated shape (figure 2, the cathode #32, the anode #34, [0037]). 
As to claim 2, Sasahara discloses wherein, the corrugated shape comprises alternating peaks and valleys, wherein the anode electrode, membrane, and the cathode electrode are configured to engage with each other in a mating relationship in which peaks and valleys of the anode electrode match with corresponding peaks and valleys of the cathode electrode (figure 2, the cathode #32, the anode #34, and the membrane #32, [0037]). 
As to claim 3, Sasahara discloses wherein, the alternating peaks and valleys of the corrugated shape correspond to two or more sine waves per inch (figure 2, look at the w, also see [0039]). 
As to claim 8, Sasahara discloses wherein, the anode electrode comprises a flow channel plate having a flow channel distributed throughout in a serpentine configuration ([0046], [0048] and figures 7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 1 above.
As to claim 3, Song is silent to wherein, the alternating peaks and valleys of the corrugated shape correspond to two or more sine waves per inch. However, Song shows within figure 3C about two sine waves per inch. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasahara as applied to claim 1 above, and further in view of Martinchek (US 2016/0072145).
As to claim 4, Sasahara is silent to wherein, the anode electrode, the membrane, and the cathode electrode are configured to be received within a recess formed in an inner surface of a housing. Martinchek discloses a fuel cell stack ([0005]) wherein the fuel cell stack is within a housing ([0006], [0028], figure 9, enclosure). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the housing .  
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara as applied to claim 1 above, and further in view of Beckmann (US 2004/0038102).
As to claim 5, Sasahara is silent to further comprising a pair of gas diffusion layers, wherein the anode electrode, the cathode electrode, and the membrane are positioned between the gas diffusion layers. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) wherein the electrode construction is a gas diffusion layer and a catalyst layer for the anode and the cathode ([0021] and [0027]) and is applied to the separator ([0027]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrode structure from Beckmann within Sasahara because it is possible for this electrode to be applied to the membrane in the area of the distributor region of the separator plate and thus yields a larger active catalytic region ([0027], Beckmann) and as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143).   
As to claim 9, Sasahara is silent to wherein, the anode electrode and the cathode electrode each comprises a corresponding a current collector configured for providing electrical current to an electrical load. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) with current collectors plates (figure 1 #9, [0068]) are used for current pickup ([0042]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the current collecting plates from Beckmann within Sasahara as a mere combing prior art elements according to . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara as applied to claim 1 above, and further in view of Song (US 2018/0342756).
As to claim 6, Sasahara discloses wherein, the electrolyte sheet is a polymer electrolyte that serves as a proton exchange membrane such as Nafion from Dupont (which is a fluorinated polymer). Sasahara is silent to wherein, the membrane comprises electro-spun nanofibers. Song discloses a membrane comprising an electro-spun nanofiber (figure 2, [0051], [0057]-[0060] and [0049]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the membrane comprises electro-spun nanofibers from Song within Sasahara because the membrane has excellent piezoelectric properties and excellent elastic resilience ([0051], Song). 
As to claim 7, modified Sasahara discloses wherein, the electro-spun nanofibers of the membrane have a catalyst loaded thereon (figure 2 #37, [0037] and [0039]; Sasahara). 
Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara (US 2002/0012825), and further in view of Martinchek (US 2016/0072145) and Yamamoto (US 2008/0063915). 
As to claim 10, Sasahara discloses an electrochemical reaction cell ([0014], fuel cell) comprising: an anode electrode (figure 2 #34, [0037]) and a cathode electrode (figure 2 #36, [0037]) each having a corrugated shape (figure 2, [0037]) and configured to supply electric current to an external circuit during operation of the fuel cell ([0003], [0014], fuel cells generate electricity through electrochemical reactions and [0003] discusses fuel cells used as a power 
Sasahara is silent to wherein, a housing having a recess formed in an inner surface thereof, the recess receiving the anode electrode and the cathode electrode therein and the electrolyte being a fluid and contained within the housing. 
Martinchek discloses a fuel cell stack ([0005]) wherein the fuel cell stack is within a housing ([0006], [0028], figure 9, enclosure). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the housing from Martinchek within Sasahara because the enclosure provides environmental protection ([0028]).
Yamamoto discloses a fuel cell within a vehicle  ([0008]-[0012]) wherein a membrane made with a microporous membrane and filled with a liquid electrolyte or polymer electrolyte can be used ([0059]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the microporous membrane filled with liquid electrolyte from Yamamoto within Sasahara as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).  
As to claim 11, modified Sasahara discloses wherein, the corrugated shape comprises alternating peaks and valleys, and wherein the peaks and valleys of the anode electrode match with corresponding peaks and valleys of the cathode electrode in a mating relationship (figure 2, the cathode #32, the anode #34, and the membrane #32, [0037]; Sasahara). 
As to claim 12, modified Sasahara is silent to wherein, the alternating peaks and valleys of the corrugated shape correspond to two or more sine waves per inch (figure 2, look at the w, also see [0039]; Sasahara). 
As to claim 13, modified Sasahara discloses wherein, the housing comprises two mating endplates assembled together (figure 9, [0028], Martinchek; the top and bottom are the two end plates they are at the end thus end plates). 
As to claim 14, modified Sasahara discloses wherein, each of the endplates has a recess therein and includes a plurality of recess walls defining an area of the recess, the recess walls configured to contain the electrolyte fluid (figure 9, [0028], Martinchek; the top one is the first end plate and the bottom one is the second end plate, it is clear that both end plates have outer walls with a recess, as the electrolyte is within these walls the electrolyte fluid is contained in the walls).  
As to claim 15, modified Sasahara discloses further comprising a membrane positioned between the anode electrode and the cathode electrode and configured to form an interface there between (figure 2 #32, [0037]; Sasahara). 
As to claim 19, modified Sasahara discloses wherein, the anode electrode comprises a flow channel plate having a flow channel distributed throughout in a serpentine configuration ([0046], [0048] and figures 7; Sasahara). 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sasahara as applied to claims 10 and 15 above, and further in view of Beckmann (US 2004/0038102).
As to claim 16, modified Sasahara is silent to wherein, further comprising a pair of gas diffusion layers, wherein the anode electrode, the cathode electrode, and the membrane are positioned between the gas diffusion layers. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) wherein the electrode 
As to claim 20, modified Sasahara is silent to wherein, the anode electrode and the cathode electrode each comprises a corresponding a current collector configured for providing electrical current generated in the reaction cell to an electrical load. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) with current collectors plates (figure 1 #9, [0068]) are used for current pickup ([0042]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the current collecting plates from Beckmann within Sasahara as a mere combing prior art elements according to known methods to yield predictable results i.e. collecting the current produced within the fuel cell (see MPEP 2143). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sasahara as applied to claims 10 and 15 above, and further in view of Song (US 2018/0342756). 
As to claim 17, modified Sasahara is silent to wherein, the membrane comprises electro-spun nanofibers. Song discloses a membrane comprising an electro-spun nanofiber (figure 2, [0051], [0057]-[0060] and [0049]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the membrane comprises 
As to claim 18, modified Sasahara discloses wherein, the electro-spun nanofibers of the membrane have a catalyst loaded thereon (figure 2 #37, [0037] and [0039]; Sasahara).  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724